department of the treasury washington dc person to contact telephone number refer reply to op e ep t date eae mar internal_revenue_service uniform issue list attention legend company a company b controlled_group c controlled_group d company e company f division g plan x dear this is in response to your request for a ruling submitted by letter dated date and supplemented by a letter dated date regarding the taxation of proposed distributions from a plan described in sec_401 k of the internal_revenue_code the code company a through its subsidiaries is engaged primarily in private passenger_automobile and specialty property and casualty insurance businesses and in the sale of tax-deferred_annuities and certain life and health insurance products company a is a member of controlled_group c company a sponsors plan x a multiple employer retirement_plan x has been adopted by other members of controlled_group c for the benefit of its eligible employees company b is an employer related to controlied group c but company bis not a member of controlled_group c company b is a member of its own controlled_group_of_corporations controlled_group d company b its subsidiaries and other page members of the controlled_group d have adopted plan x plan x provides for a sec_401 contributions account matching_contributions account and a retirement contributions account on date company b and certain of its subsidiaries entered into an asset purchase agreement the agreement’ to sell one of its divisions division g to company e the sale was completed on ‘an insurance subsidiary of company f an unrelated purchaser date under the agreement over percent of the assets of division g were acquired by company e prior to the sale of division g company b managed and operated its property and casualty insurance_business as four major business segments these divisions were nonstandard automobile insurance group specialty lines insurance operations personal lines segment and commercial lines division division g division g had its own management including executive management clerical underwriting claims processing marketing and sales staff the management staff was responsible for making its own personnel decisions ie hiring and firing regarding the employees of division g division g had its own distinct and separate clients which were sold to company e each division had its own sales service and support staff - all employees only performed services for the specific division for which they were hired the sales service and support staff were not shared among any of the different divisions prior to the sale each of the four divisions of the property and casualty insurance operations were subject_to central financial_accounting investment systems information systems payroll human resources and legal services however the financial aspects of division g were managed independently and the division had its own budget each of the four divisions in the property and casualty insurance group had its budget adjusted to account for its portion of the costs of these shared services indirect_costs such as rent and utilities were allocated to each division separate financial statements were maintained for division g the assets and liabilities of the division g were specifically identifiable division g had profit centers and accounts_receivable and payable which were separate from the other three divisions company e has not adopted plan x and is not a participating employer whose employees accrue benefits under plan x furthermore neither plan x nor any part of it has been merged or consolidated with any employee_benefit_plan maintained by company e no assets or liabilities of plan x have been transferred to a plan maintained by company e all of the employees of the division g that was sold to company e who were covered by plan x became employees of company e - based on the foregoing you request the following rulings the disposition of division g by company b pursuant to the agreement constituted the disposition of substantially_all of the assets used by a corporation in a trade_or_business of such corporation within the meaning of sec_401 ii the lump sum distribution by plan x to former employees of division g may be made pursuant to sec_401 ii ii of the code without adversely affecting the tax treatment of salary deferrals under pian x under sec_402 sec_3 page sec_401 of the code provides that in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 i when read together with k a ii further provides that one of these distributable events is the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1_401_k_-1 of the income_tax regulations provides rules applicable to distributions upon the sale of assets this section provides in part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee must continue employment with the purchaser of the assets iii distribution must be in connection with the disposition of the assets iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1 k - d provides in part that a distribution may be made only if within the meaning of sec_402 of the code it is a lump sum distribution sec_402 of the code provides that an employee election to defer compensation in a 401_k_plan will be considered as an employer_contribution in this case company b disposed of division g which based upon the facts and circumstances presented herein has been determined to be a trade_or_business as that term is used in sec_401 of the code over percent of the assets of division g were sold to company e company a will maintain plan x after the sale liabilities of plan x have been transferred to a plan maintained by company e the proposed distributions from plan x will be made as lump sum distributions to plan x participants who are now employed by company e in addition no assets or accordingly with respect to ruling requests one and two we conclude that the disposition of division g is the disposition of substantially_all of the assets used by company a in a trade_or_business within the meaning of sec_401 of the code and the lump sum distributions made by plan x in connection with the above described disposition of assets may be made pursuant to sec_401 i without adversely affecting the tax treatment of salary deferrals under plan x under sec_402 these rulings are based on the assumption that plan x at all relevant times continues to be qualified under sec_401 a of the internal_revenue_code a copy of this letter has been sent to your authorized representative in a accordance with a power of attomey on file in this office enclosures deleted copy of letter notice of intention to disclose sincerely yours d ute btr an frances v sioan chief employee_plans technical branch
